Citation Nr: 1436198	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-37 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1979 to July 1980. He served in the United States Army National Guard/Minnesota Army National Guard from July 17, 1986 to December 7, 1987, and United States Army Reserves (USAR) from December 7, 1987 to July 16, 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois. 

In April 2011, the Veteran and his mother testified before a Veteran's Law Judge and gave testimony in support of his claim.  The Veterans Law Judge who presided over the April 2011 hearing is no longer employed by the Board.  In February 2014, the Board sent the Veteran a letter wherein it offered him an opportunity to testify at another hearing before a different Veterans Law Judge.  The Board informed the Veteran that he had thirty (30) days from the date of its letter to request another hearing, or if he did not respond, it would proceed with his appeal.  The letter was resent to an updated address in June 2014.  The Veteran did not respond to the Board's letters.  Thus, the Board will proceed with its adjudication of the appeal. 

In November 2011, the Board remanded the Veteran's claim to the RO for additional substantive development.  The appeal has returned to the Board for further appellate consideration.  

In late August and September 2013, the Veteran's representative submitted additional evidence (VA Registered Nurse's August 2013 statement and service personnel records from the Veteran's period of National Guard and USAR service).  In a November 2013 written argument to the Board, the Veteran, through his representative, waived initial RO consideration of the above-cited evidence.  (See November 2013 Veteran's representative's written argument to the Board, page (pg.) 2, uploaded to the Veteran's Virtual VA electronic claims file)).  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  38 C.F.R. § 20.1304 (2013).  However, and for reasons that are outlined below, the Board finds that a remand is necessary prior to further appellate review of the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for compliance with the Board's previous remand directives.  Stegall v. West, 11 Vet. App 268 (1998).  In November 2011, the Board remanded the claim, in part, to have the RO contact the Veteran to have him provide copies of all National Guard or Army Reserve service medical and personnel records in his possession.  After receipt of this evidence, if provided by the Veteran, the RO was instructed to obtain complete copies of the Veteran's National Guard and Army Reserve records, to include service personnel and treatment records from the appropriate record depositories.  (See November 2011 Board remand, pg. 3).  

In September 2013, the Board received from the Veteran's representative service personnel records from his period of service in the United States National Guard/ Minnesota Army National Guard and USAR.  These reports show that the Veteran served in the United States Army National Guard/Minnesota Army National Guard from July 17, 1986 to December 7, 1987, and was assigned to HHC 147th Signal Battalion, Minneapolis, Minnesota.  On December 7, 1987, the Veteran was transferred to the USAR Control Group, Army Reserve Personnel Center, St. Louis, Missouri.  The Veteran was discharged from the USAR on July 16, 1988.  Thus, while the Veteran provided service personnel records from his period of National Guard and Army Reserve service, the RO did not contact the appropriate records depositories to obtain additional service treatment records, as well as any further personnel records (e.g., line of duty determinations), as specifically directed by the Board in its November 2011 remand directives.  Id.  This must be accomplished on remand.  Stegall, supra.

In addition, the Board notes that in an August 2013 statement, a VA Registered Nurse noted that the Veteran had been hospitalized at the Hennepin County Mental Health Hospital in April 1989.  As these records might disclose evidence as to the etiology and onset of the Veteran's schizophrenia, they should be secured on remand.  The Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  Accordingly, efforts should be made on remand to obtain a complete copy the Veteran's outstanding treatment records from the above-cited private medical provider.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army Reserve Personnel Center, Records Management Center (RMC), and the Veteran's National Guard and USAR units to obtain his complete medical and personnel records, i.e., line of duty determinations, point statements, hospital records, examinations, etc. for his periods of service in the United States Army National Guard/Minnesota Army National Guard from July 17, 1986 to December 7, 1987 and USAR from December 7, 1987 to July 16, 1988.  The RO should also request verification of the dates for each period of active duty for training and inactive duty for training that the Veteran attended.  

The RO is informed that the Veteran was assigned to the HHC 147th, Signal Battalion, Minneapolis, Minnesota and USAR Control Group (Reinforcement).  Further, the RO is informed that in a July 2001 report, the State of Minnesota Army and Air National Guard indicated that it did not have any record of the Veteran ever having been assigned to the Minnesota Army National Guard. 
If no further service treatment and personnel records from the Veteran's periods of service in the United States Army National/Minnesota Army National Guard and USAR service are available, or further attempts to secure them would be futile, a response to that effect is required and should be documented in the claims files.

2.  After obtaining any necessary authorization from the Veteran, obtain all clinical records, doctors' and nurses' notes and in-patient treatment records pertaining to the Veteran, dated in April 1989, from the Hennepin County Mental Health Hospital.  Also, updated treatment records should be obtained.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims files. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013). 

3.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  Stegall, supra.

4.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the claim for service connection for schizophrenia.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) that addresses all evidence received since issuance of the September 2012 SSOC and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

